Name: 2010/669/EU: Council Decision of 27Ã September 2010 on the position to be taken by the European Union in the Joint CARIFORUM-EU Council established by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, with regard to the amendment of Annex IV to the Agreement by incorporating the commitments of the Commonwealth of The Bahamas
 Type: Decision
 Subject Matter: economic geography;  cooperation policy;  international affairs;  America
 Date Published: 2010-11-12

 12.11.2010 EN Official Journal of the European Union L 295/51 COUNCIL DECISION of 27 September 2010 on the position to be taken by the European Union in the Joint CARIFORUM-EU Council established by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, with regard to the amendment of Annex IV to the Agreement by incorporating the commitments of the Commonwealth of The Bahamas (2010/669/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (1) (the Agreement), was signed on 15 October 2008, and has been provisionally applied since 29 December 2008. (2) Article 63 of the Agreement provides that the negotiation of the schedule of commitments in services and investment for the Commonwealth of The Bahamas be finalised no later than six months after the signature of the Agreement. (3) Such negotiations were succesfully concluded on 25 January 2010. (4) The results of such negotiations should be set out in a Decision of the Joint CARIFORUM-EU Council established by the Agreement. (5) The Union should therefore take the position in the Joint CARIFORUM-EU Council as set out in the draft decision attached to this Decision, HAS ADOPTED THIS DECISION: Sole Article The position to be taken by the European Union in the Joint CARIFORUM-EU Council established by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, with regard to the amendment of Annex IV to the Agreement shall be based on the draft decision of the Joint CARIFORUM-EU Council attached to this Decision. However, formal changes to that draft decision not affecting its substance may be agreed without requiring this Decision to be amended. Done at Brussels, 27 September 2010. For the Council The President K. PEETERS (1) OJ L 289, 30.10.2008, p. 3. ANNEX DRAFT DECISION No ¦/2010 OF THE JOINT CARIFORUM-EU COUNCIL of amending Annex IV to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part by incorporating the commitments of the Commonwealth of The Bahamas THE JOINT CARIFORUM-EU COUNCIL, Having regard to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (hereinafter referred to as the Agreement), signed in Bridgetown, Barbados on 15 October 2008, and in particular Article 229(1) and the second sentence of Article 229(4) thereof, Whereas: (1) The Agreement was signed on 15 October 2008, and has been provisionally applied since 29 December 2008. (2) Article 63 of the Agreement provides that the negotiation of the schedule of commitments in services and investment for the Commonwealth of The Bahamas be finalised no later than six months after the signature of the Agreement. (3) Such negotiations were succesfully concluded on 25 January 2010, and it has been agreed that the schedule of commitments of The Bahamas should be incorporated into the Agreement by means of a Decision of the Joint CARIFORUM-EU Council. (4) It is therefore appropriate to amend Annexes IV E and IV F of the Agreement in order to introduce the commitments in services and investment for the Commonwealth of The Bahamas, to delete the exclusion of The Bahamas in point 3 of Annex IV E and in point 6 of Annex IV F, and to provide for the provisional application of those amendments until the entry into force of the Agreement, HAS ADOPTED THIS DECISION: Article 1 1. Annex IV of the Agreement is hereby amended as follows: (a) Annex IV E is amended as follows: (i) point 3 is replaced by the following: 3. This Schedule includes all CARIFORUM States, except Haiti, unless otherwise stated. Subject to reservations, limitations or exclusions applying to all sectors, sub-sectors of A, B, C and D that are not listed are open in all Signatory CARIFORUM States without limitations on market access or national treatment. CARIFORUM States that are not listed in sub-sectors included in this list are, subject to reservations, limitations or exclusions otherwise applying to all sectors, open without limitations on market access or national treatment in these sub-sectors. All reservations, limitations or exclusions included in this Annex applicable to the CARIFORUM States and indicated as CAF  therein are not applicable to The Bahamas.; (ii) after the Schedule, the Appendix to Annex IV E  The Bahamas, as set out in Annex I to this Decision, is hereby added; (b) Annex IV F is amended as follows: (i) point 6 is replaced by the following: 6. This Schedule includes all CARIFORUM States, except Haiti, unless otherwise stated.; (ii) after the Schedule, the Appendix to Annex IV F  The Bahamas, as set out in Annex II to this Decision, is hereby added. 2. All other provisions contained in points 1 to 9 of Annex IV E, and in points 1 to 11 of Annex IV F are applicable to The Bahamas. Article 2 1. This Decision shall enter into force on the day of its adoption. 2. From the entry into force of this Decision and until the entry into force of the Agreement, the amendments to Annex IV E and IV F shall be provisionally applicable. Done by written procedure pursuant to Article 11(3) of the Annex I to the Decision of 17 May 2010, No 1/2010 of the Joint CARIFORUM-EU Council. ANNEX I Appendix to Annex IV E  The Bahamas Sector or sub-sector Description of reservations, limitations or exclusions ALL SECTORS Exchange control 1. Residents need to obtain approval by the Central Bank to operate foreign currency or Bahamian dollar accounts and to acquire foreign currency assets, pursuant the Exchange Control Regulations Act and Finance Regulations. Non-residents have a right to operate foreign currency accounts. 2. Resident juridical persons may receive approval to operate foreign currency accounts to cover expenses directly incurred in foreign currency. Both non-resident juridical persons and foreign nationals may be approved to operate Bahamian dollar accounts to satisfy recurring expenses in Bahamian dollars. 3. All applications for the above-mentioned exchange control approvals must satisfy the requirements of The Bahamas National Investment Policy in terms of the sectors and activities in which foreign investments are permitted. 4. For the purposes of exchange controls, a resident  is either a citizen of The Bahamas, or a licensed juridical person, either foreign or domestic-owned, that is permitted to engage in transactions with other residents. A non-resident is either a foreign national or an juridical person that is not permitted to do business with residents, irrespective of whether a physical presence in The Bahamas is maintained. Land holding Foreign persons and juridical persons wishing to acquire real estate for commercial purposes must apply for a permit from the Investments Board. Foreign persons or juridical persons intending to acquire more than two contiguous acres of land for any purpose must obtain a permit from the Investments Board. Investment The Bahamas prohibits the exploration, exploitation and processing of radioactive materials, the recycling of nuclear fuel, the generation of nuclear energy, the transportation and storage of nuclear waste, the use and processing of nuclear fuel and regulation of its application for other purposes, as well as the production of heavy water. Investments by foreign persons, with a minimum capitalization of USD 250 000, are approved by the National Economic Council (NEC) under terms of the National Investment Policy (NIP) on the basis of an economic needs and benefits test. Major criteria under the NIP include employment generation, skills development, regional development, local needs and environmental impacts. Joint ventures between Bahamian and foreign investors are also subject to NEC approval under the NIP on the basis of the economic needs and benefits tests outlined above. A. AGRICULTURE, HUNTING, FORESTRY Agriculture and hunting (ISIC rev 3.1: 01) None Forestry and logging (ISIC rev 3.1: 02) None B. FISHING (ISIC rev.3.1: 05) All vessels engaged in fishing within the Exclusive Economic Zone must be solely owned by Bahamian natural or juridical persons as indicated in the Fisheries Resource (Jurisdiction and Conservation) Act. C. MINING AND QUARRYING Certain activities in small scale mining may be reserved to Bahamian nationals. The Bahamas reserves the right to grant approval for private or public exploration, mining, processing, importation and exportation of minerals. The Bahamas reserves the rights in the exclusive economic zone, continental plateau and the seabed for prospecting and exploration. Mining of coal and lignite; extraction of peat (ISIC rev 3.1: 10) None Extraction of crude petroleum and natural gas (ISIC rev 3.1: 11) None Mining of metal ores (ISIC rev 3.1: 13) None Other mining and quarrying (ISIC rev 3.1: 14) None D. MANUFACTURING Manufacture of food products and beverages (ISIC rev 3.1: 15) None Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials (ISIC rev 3.1: 20) The Bahamas reserves the right to adopt or maintain restrictions on small scale investment in this sector. Manufacture of refined petroleum products (ISIC rev 3.1: 232) None Manufacture of chemicals and chemical products other than explosives (ISIC rev 3.1: 24 excluding manufacture of explosives) None Manufacture of machinery and equipment (ISIC rev 3.1:29) The Bahamas reserves the right to adopt or maintain measures on investment in the production of weapons and ammunition. Manufacture of furniture; manufacturing n.e.c. (ISIC rev 3.1: 36) The Bahamas reserves the right to adopt or maintain restrictions on small scale investments in this schedule. E. PRODUCTION, TRANSMISSION AND DISTRIBUTION ON OWN ACCOUNT OF ELECTRICITY, GAS, STEAM AND HOT WATER Production of electricity; transmission and distribution of electricity on own account (part of ISIC rev 3.1: 4010) (1) Unbound Manufacture of gas; distribution of gaseous fuels through mains on own account (part of ISIC rev 3.1: 4020) (2) Unbound Production of steam and hot water; distribution of steam and hot water on own account (part of ISIC rev 3.1: 4030) (3) Unbound ANNEX II Appendix to Annex IV F  The Bahamas Sector or sub-sector Limitations on market access Limitations on national treatment A. HORIZONTAL COMMITMENTS All modes: Exchange control 1. Residents need to obtain approval by the Central Bank to operate foreign currency or Bahamian dollar accounts and to acquire foreign currency assets, pursuant the Exchange Control Regulations Act and Finance Regulations. Non-residents have a right to operate foreign currency accounts. 2. Resident juridical persons may receive approval to operate foreign currency accounts to cover expenses directly incurred in foreign currency. Both non-resident juridical persons and foreign nationals may be approved to operate Bahamian dollar accounts to satisfy recurring expenses in Bahamian dollars. 3. All applications for the above-mentioned exchange control approvals must satisfy the requirements of The Bahamas National Investment Policy in terms of the sectors and activities in which foreign investments are permitted. 4. For the purposes of exchange controls, a resident  is either a citizen of The Bahamas, or a licensed juridical person, either foreign or domestic-owned, that is permitted to engage in transactions with other residents. A non-resident is either a foreign national or a juridical person that is not permitted to do business with residents, irrespective of whether a physical presence in The Bahamas is maintained. All modes: Subsidies, fiscal incentives, scholarships, grants and other forms of domestic financial support may be restricted to Bahamian Nationals or Bahamian-owned enterprises. Mode 3: Investments by foreign persons of a value greater than USD 250 000, are subject to approval by the National Economic Council (NEC) under terms of the National Investment Policy (NIP) on the basis of an economic needs and benefits test. Major criteria under the NIP include employment generation, skills development, regional development, local needs and environmental impacts. Joint ventures between Bahamian and foreign investors are also subject to NEC approval under the NIP on the basis of the economic needs and benefits tests outlined above. Mode 3: Bahamian nationals and companies wholly owned by Bahamian nationals are exempt from real estate taxes on real estate in the Family Islands Mode 3: Foreign persons and juridical persons wishing to acquire real estate for commercial purposes must apply for a permit from the Investments Board. Foreign persons or juridical persons intending to acquire more than five contiguous acres of land for any purpose must obtain a permit from the Investments Board. Mode 3: Service suppliers that establish a commercial presence to provide a service on a one time basis only, after which the commercial presence will be dissolved are required to pay a licence fee of 1 % of the contract value at the beginning of the contract. Mode 4: Unbound except for key personnel (business visitors, managers and specialists and graduate trainees) not available locally. Under the Immigration Act and Regulations, a work permit must be obtained prior to entry into The Bahamas by foreign nationals intending to take up employment. Labour market tests are applied in determining whether such foreign workers are to be admitted. B. SECTOR-SPECIFIC COMMITMENTS 1. BUSINESS SERVICES A. PROFESSIONAL SERVICES (a) Legal services Legal documentation and certification (CPC 86130) 1. None except that legal services in respect of domestic law are subject to a nationality condition. 1. None 2. None except that legal services in respect of domestic law are subject to a nationality condition. 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. Consulting in Home Law of the Service Provider (CPC 86119) 1. None except that legal services in respect of domestic law are subject to a nationality condition. 1. None 2. None except that legal services in respect of domestic law are subject to a nationality condition. 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (b) Accounting, auditing and book-keeping services Accounting and auditing services (CPC 8621) 1. Unbound 1. None 2. None 2. Unbound 3. None except that Bahamian licensed accountants must be used in respect of accounting and auditing services provided to Bahamian juridical persons. 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (c) Taxation (CPC 863) 1. None 1. None 2. None 2. None 3. None except that Bahamian licensed specialists must be used in respect of tax services provided to Bahamian juridical persons. 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (d) Architectural services (CPC 8671) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (e) Engineering services (CPC 86724, 86725) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (f) Integrated engineering services (CPC 8673) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (g) Urban planning and landscape architectural services Landscape architectural services (CPC 86742) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (h) Medical and dental services (CPC 9312) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Neurosurgery 1. Unbound 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Epidemiological services (CPC 931**) 1. Unbound 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. CATSCAN Services (CPC 931**) 1. Unbound 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (i) Veterinary services (CPC 932) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (j) Services provided by midwives, nurses, physiotherapists and paramedical personnel (CPC 93191) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. B. COMPUTER AND RELATED SERVICES (a) Consultancy services related to the installation of computer hardware (CPC 841) 1. None 1. None 2. None 2. None 3. Unbound for services related to residential computer installations. None for commercial businesses. 3. Unbound for services related to residential computer installations. None for commercial businesses. 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS. 4. Unbound except as indicated in the horizontal commitments. (b) Software implementation services (CPC 842) 1. None 1. None 2. None 2. None 3. Unbound for services related to residential computer installations. For computer installations in business establishments, joint ventures with Bahamian firms are permitted. None after 2013. 3. Unbound for services related to residential computer installations. 4. None 4. None (c) Data processing services (CPC 843) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in horizontal commitments. Subject to economic needs test for CSS. 4. Unbound except as indicated in horizontal commitments. (d) Database services (CPC 844) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS. 4. Unbound except as indicated in the horizontal commitments. (e) Other (CPC 849) 1. None 1. None 2. None 2. None 3. Unbound for home office equipment. For commercial equipment, subject to an economic needs test based on type of service. 3. Unbound for home office equipment. 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS. 4. Unbound except as indicated in the horizontal commitments. C. RESEARCH AND DEVELOPMENT SERVICES (a) Research and development services in natural sciences and engineering (CPC 851) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS and IP. 4. Unbound except as indicated in the horizontal commitments. (b) Research and development in social sciences and humanities (CPC 852) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Interdisciplinary research and development services (CPC 853) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. E. RENTAL/LEASING SERVICES WITHOUT OPERATORS (b) Relating to aircraft (CPC 83104) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Relating to other transport equipment (CPC 83102) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Relating to other machinery and equipment (CPC 83106, 83107, 83108, 83109) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. F. OTHER BUSINESS SERVICES (a) Advertising services (CPC 871) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Market research and public opinion polling services (CPC 864) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Management consulting services (CPC 865) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (d) Services related to management consulting (CPC 866) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Technical testing and analysis services (CPC 8676) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (f) Services incidental to agriculture, hunting and forestry (CPC 881) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (g) Services incidental to fishing (CPC 882) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (h) Services incidental to mining (CPC 883, 5115) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound 4. Unbound (i) Services incidental to manufacturing 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (k) Placement and supply services of personnel (CPC 872) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (l) Investigation and security (CPC 873) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (m) Related scientific and technical consulting services (CPC 86753) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (n) Maintenance and repair of equipment 1. None 1. None 2. None 2. None 3. Unbound except for joint ventures. 3. Unbound except for joint ventures. 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (o) Building cleaning services (CPC 874) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (p) Photographic services (CPC 87501-87507) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (q) Packaging services (CPC 876) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (r) Publishing and printing on a fee or contract basis (CPC 88442) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (s) Convention services (CPC 87909**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (t) Other (CPC 87905) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 2. COMMUNICATION SERVICES B. COURIER SERVICES (CPC 7512) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS. 4. None C. TELECOMMUNICATIONS SERVICES (public and non-public use) (a) Voice telephone services (CPC 7521) (b) Packet-switched data transmission services (CPC 7523) (c) Circuit-switched data transmission services (CPC 7523**) (d) Telex services (CPC 7523**) (e) Telegraph services (CPC 7522) 1. None 2. None 3. Unbound. None after 2013. 4. Unbound except as indicated in the horizontal commitments. 1. None 2. None 3. Unbound. None after 2013. 4. Unbound except as indicated in the horizontal commitments. (f) Facsimile services (CPC 7521, 7529) (g) Private leased circuits (CPC 7522, 7523) (h) Electronic mail (CPC 7523) (i) Voice mail (CPC 7523) (j) Online information and data base retrieval (CPC 7523) (k) Electronic data interchange (EDI) (CPC 7523) (l) Enhanced/value added facsimile services including store and forward, store and retrieve (m) Code and protocol conversion (n) Online information and/or data processing (including transaction processing) (CPC 843) (o) Other: Internet and Internet access (except voice) (CPC 75260) Personal communication services (except mobile data services, paging services and trunked radio systems) Telecommunication equipment sales, rental, maintenance, connection, repair and consulting services (CPC 75410, 75450) Trunked radio system services Paging (CPC 75291) Teleconferencing services (CPC 75292) International voice, data and video transmission services supplied to firm involved in information processing within free zones Video transmission services (satellite based) (CPC 75241**) Connection and interconnection services (CPC 7543 and 7525) 3. CONSTRUCTION AND RELATED ENGINEERING SERVICES A. GENERAL CONSTRUCTION WORK FOR BUILDINGS 1. None 1. None 2. None 2. None 3. Unbound except for specialty construction. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. GENERAL CONSTRUCTION WORK FOR CIVIL ENGINEERING (CPC 5131, 5132, 5133, 51340, 51350, 51360, 51371, 51372, 51390) 1. None 1. None 2. None 2. None 3. Unbound except for specialty construction. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. INSTALLATION AND ASSEMBLY WORK (CPC 514, 516) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. D. BUILDING COMPLETION AND FINISHING WORK (CPC 517) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. E. OTHER (CPC 511, 515, 518) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 4. DISTRIBUTION SERVICES A. COMMISSION AGENTS SERVICES (CPC 621) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Licence required for CSS and IP. B. WHOLESALE TRADE SERVICES (CPC 622) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. RETAILING SERVICES (CPC 631, 632, 6111, 6113) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Sale, maintenance and repair services of motor cycles and snowmobiles; sales of related parts and accessories (CPC 612) (excluding maintenance and repair services of motorcycles CPC 61220) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Retail sales of motor fuel (CPC 61300) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. D. FRANCHISING (CPC 8929) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 5. EDUCATIONAL SERVICES (a) Primary education services (CPC 921) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Secondary education services (CPC 922) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Higher education services (CPC 923) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Adult education 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Other education services (CPC 929) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 6. ENVIRONMENTAL SERVICES A. SEWAGE SERVICES (CPC 9401) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Waste and waste water management (CPC 9401**) 1. Unbound 1. Unbound 2. None 2. Unbound 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. REFUSE DISPOSAL SERVICES (CPC 9402) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Non-hazardous waste collection services (CPC 9402**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Hazardous waste treatment and disposal services (CPC 9402**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. D. OTHER Cleaning service of exhaust gas (CPC 94040) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. Subject to an economic needs test for CSS. 4. Unbound except as indicated in the horizontal commitments. Noise abatement services (CPC 94050) 1. Unbound 1. Unbound 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Remediation and clean-up of soil and waters (CPC 94060**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Closed loop pollution control systems for factories (CPC 94090**) 1. Unbound 1. Unbound 2. None 2. Unbound 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Recycling services (CPC 94090**) 1. Unbound 1. Unbound 2. None 2. Unbound 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 7. FINANCIAL SERVICES A. ALL INSURANCE AND INSURANCE RELATED SERVICES (a) Life, accident and health insurance services (CPC 8121) 1. Unbound 1. None 2. None 2. None 3. None 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Non-life insurance services (CPC 8129) 1. Unbound, except the insurance of risks relating to: (i) maritime shipping and commercial aviation and space launching and freight (including satellites), with such insurance to cover any or all of the following: the goods being transported, the vehicle transporting the goods and any liability arising therefrom; and (ii) goods in international transit. 1. None 2. None 2. None 3. None 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Reinsurance and retrocession (CPC 81299**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Services auxiliary to insurance (brokering and agency services) (CPC 8140 except actuarial services) 1. Unbound 1. Unbound 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Actuarial services (CPC 81404) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Consultancy, actuarial, risk assessment and claim settlement services (CPC 814**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. BANKING AND OTHER FINANCIAL SERVICES (excluding insurance) (a) Acceptance of deposits and other repayable funds from the public (CPC 81115-81119) 1. Unbound 1. Unbound 2. Unbound 2. None 3. None. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Lending of all types including, inter alia, consumer credit, mortgage credit, factoring and financing of commercial transactions (CPC 8113) 1. Unbound 1. Unbound 2. Unbound 2. None 3. None. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Financial leasing (CPC 8112) 1. Unbound 1. Unbound 2. Unbound 2. Unbound 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) All payment and money transmission services (money transmission services only) (CPC 81139**) 1. Unbound 1. Unbound 2. None 2. None 3. Unbound except subsidiaries of authorized foreign exchange dealers. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Guarantees and commitments (CPC 81199**) 1. Unbound 1. Unbound 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. Unbound except joint ventures with Bahamian firms. 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (f) Trading for own account or for account of customers, whether on an exchange, in an over-the-counter market or otherwise (CPC 81339**, 81333, 81321**) 1. Unbound 1. Unbound 2. None 2. None 3. Unbound for Bahamian dollars. None for foreign currency. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (h) Money broking (CPC 81339**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (i) Asset management, such as cash or portfolio management, all forms of collective investment management (CPC 81323) 1. None 1. None 2. None 2. None 3. Unbound on Bahamian dollar assets. None for foreign currency. 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in horizontal commitments. (k) Advisory and other auxiliary financial services on all the activities listed in Article 103(2)(a)(B), including credit reference and analysis, investment and portfolio research and advice, advice on acquisitions and on corporate restructuring 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (l) Provision and transfer of financial information and financial data processing and related software by providers of other financial services (CPC 8131) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. OTHER Registration of offshore companies and trust (not including insurance companies and banks) to do offshore business. 1. Unbound 1. Unbound 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. Unbound except joint ventures with Bahamian firms. 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 8. HEALTH RELATED AND SOCIAL SERVICES (other than those listed under 1(A) h-j) A. HOSPITAL SERVICES (CPC 93110) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. OTHER HUMAN HEALTH SERVICES 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Residential health facilities services other than hospital services (CPC 93193) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. SOCIAL SERVICES (CPC 93311) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 9. TOURISM AND TRAVEL-RELATED SERVICES A. HOTELS AND RESTAURANTS (including catering) Hotels (CPC 641) 1. None 1. None 2. None 2. None 3. None for hotels in excess of 100 rooms. Unbound for hotels of less than 100 rooms. 3. None 4. Unbound except as indicated in horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Letting services of furnished accommodation (CPC 6419) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Meal serving with full restaurant service or in self-service facilities; catering services (CPC 64210, 64220, 64230) 1. None 1. None 2. None 2. None 3. Unbound except for specialty, gourmet and ethnic restaurants and restaurants located in hotels, resort complexes or tourist attractions. 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Beverage serving services with entertainment (CPC 64310 and 64320) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. TRAVEL AGENCIES AND TOUR OPERATORS SERVICES (CPC 7471) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. TOURIST GUIDE SERVICES (CPC 7472) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. D. OTHER Hotel development 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Hotel management 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Marina services 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Spa services 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 10. RECREATIONAL, CULTURAL AND SPORTING SERVICES (other than audiovisual services) A. ENTERTAINMENT SERVICES (including theatre, live bands and circus services) (CPC 9619) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. NEWS AGENCY SERVICES (CPC 9621) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. LIBRARIES, ARCHIVES, MUSEUMS AND OTHER CULTURAL SERVICES (CPC 963) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. D. SPORTING AND OTHER RECREATIONAL SERVICES 1. Unbound 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. E. OTHER Rental and leasing of yachts (CPC 96499**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. 11. TRANSPORT SERVICES A. MARITIME TRANSPORT SERVICES (a) Passenger transportation (less cabotage) (CPC 7211) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Freight transportation (less cabotage) (CPC 7212) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Rental of vessels with crew (less cabotage) (CPC 7213) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. Unbound except joint ventures with Bahamian firms. 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Maintenance and repair of vessels (CPC 8868**) 1. None 1. None 2. None 2. None 3. Unbound below 100 tonnes. None above 100 tonnes. 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Pushing and towing services (CPC 7214) 1. None 1. None 2. None 2. None 3. Unbound except joint ventures with Bahamian firms. 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (f) Supporting services for maritime transport Vessel salvaging and refloating services (CPC 74540) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Ship registration for the control, regulation and orderly development of merchant shipping 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. B. INTERNAL WATERWAYS TRANSPORT (b) Freight transportation (CPC 7222) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Maintenance and repair of vessels (CPC 8868) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. C. AIR TRANSPORT SERVICES (b) Freight transportation (CPC 732) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Rental of aircraft with crew (CPC 734) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Maintenance and repair of aircraft (CPC 8868**) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Supporting services for air transport (CPC 746**) Computer reservation system (CRS) services 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Airport management 1. Unbound 1. Unbound 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. E. RAIL TRANSPORT SERVICES (a) Passenger transportation (CPC 7111) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Freight transport (CPC 7112) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (c) Pushing and towing services (CPC 7113) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Maintenance and repair of rail transport equipment (CPC 8868) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Supporting services for rail transport services (CPC 743) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. F. ROAD TRANSPORT SERVICES (a) Passenger transportation (CPC 7121, 7122) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (b) Freight transportation (CPC 7123) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. Subject to economic needs test for CSS and IP. 4. Unbound except as indicated in the horizontal commitments. (c) Rental of commercial vehicles with operator (CPC 7124) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (e) Supporting services for road transport services (CPC 7442) 1. None 1. None 2. None 2. None 3. Unbound 3. Unbound 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. H. SERVICES AUXILIARY TO ALL MODES OF TRANSPORT (b) Storage and warehouse services (CPC 742) 1. None 1. None 2. None 2. None 3. Unbound 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (d) Other supporting and auxiliary transportation services (CPC 74900) Free zone operation 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. Trans-shipment services (CPC 749) 1. None 1. None 2. None 2. None 3. None 3. None 4. Unbound except as indicated in the horizontal commitments. 4. Unbound except as indicated in the horizontal commitments. (1) Does not include operation of electricity transmission and distribution systems on a fee or contract basis, which are to be found in ENERGY SERVICES. (2) Does not include transportation of natural gas and gaseous fuels via pipelines, transmission and distribution of gas on a fee or contract basis and sales of natural gas and gaseous fuels, which are to be found in ENERGY SERVICES. (3) Does not include transmission and distribution of steam and hot water on a fee or contract basis and sales of steam and hot water, which are to be found in ENERGY SERVICES.